161 S.W.3d 531 (2004)
In re CERBERUS CAPITAL MANAGEMENT, L.P.; Cerberus Partners, L.P.; Cerberus Associates LLC; Craig Court, Inc.; CRT Satellite Investors LLC; and Stephen A. Feinberg.
No. 03-04-00056-CV.
Court of Appeals of Texas, Austin.
July 29, 2004.
Harry M. Reasoner, Marie R. Yeates, Kenneth P. Held, Vinson & Elkins L.L.P., Charles W. Schwartz, Skadden, Arps, Slate, Meagher & Flom LLP & Affiliates, Houston, for relator.
R. James George, Jr., Gary L. Lewis, D. Douglas Brothers, George & Brothers, L.L.P., Broadus A. Spivey, Spivey & Ainsworth, P.C., David E. Dunham, Donald R. Taylor, Miguel S. Rodriguez, Taylor & Dunham, L.L.P., Austin, for real party in interest.
John J. McKetta, III, Graves, Dougherty, Hearon & Moody P.C., Patton G. Lochridge, Scott P. Baker, McGinnis, Lochridge & Kilgore, Austin, for interested party.
Before Justices KIDD, B.A. SMITH and PEMBERTON.

MEMORANDUM OPINION
PEMBERTON, Justice.
Relators filed a petition for writ of mandamus asking this Court to reverse the trial court's disqualification of relators' counsel. See Tex.R.App. P. 52. Mandamus is an extraordinary remedy, available only when a trial court clearly abuses its discretion and when there is no adequate remedy on appeal. In re Ford Motor Co., 988 S.W.2d 714, 718 (Tex.1998). Applying this exacting standard to the briefing, argument, and record, we must deny relators' petition for writ of mandamus. See Tex.R.App. P. 52.8(a).